internal_revenue_service index number a department of the treasury washington dc person to contact telephone number refer reply to cc dom corp s plr-116207-98 ate date parent purchaser target target sub sellers company officials tax professionals authorized representatives countryc e plr-116207-98 date a date b date c date d date e business x business y business z l percent m percent n percent dear this responds to your letter dated date requesting on behalf of the parent an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent as the common parent of the consolidated_group of which the purchasing_corporation is a member to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations with respect to purchaser's acquisition of target stock hereinafter referred to as the election on date a additional information was received in letters dated january and the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting purchaser is a wholly owned domestic subsidiary of parent purchaser is included in parent's consolidated_return qav plr-116207-98 along with other subsidiaries that are not relevant for purposes of this request prior to the acquisition target was wholly owned by sellers target was a country c_corporation parent is engaged in business x and target is engaged in business y it is represented that target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return furthermore prior to the acquisition neither sellers nor target filed a u s income_tax return or were subject_to united_states income_taxation on date a parent purchaser and sellers entered into a series of stock acquisition agreements for purchaser to acquire all of sellers’ target stock on date a purchaser acquired l percent of the stock of target for cash from sellers in a fully taxable transaction purchaser obtained an option to acquire the remaining m percent of target stock purchaser exercised part of the option on date d acquiring an additional n percent of target m plus n equal more than but less than of the shares of target and purchaser will exercise the remainder of the option on date e and at that time purchaser will have acquired ail of the target shares it is represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that parent was not related to sellers within the meaning of parent's return sec_338 after the acquisition target was domesticated and included in the election was due on date b but for various reasons it was not filed on date c which is after the due_date for the election company officials tax professionals and authorized representatives discovered that the election was not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 a has not expired for purchaser's target's or sellers' taxable years in which the acquisition sale was consummated the taxable_year in which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period plr-116207-98 sec_338 iii provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 i and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets if new target's deemed purchase sec_1 -77 a provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in ail matters relating to the tax_liability of the consolidated_return_year see also form_8023 and or form 8023-a and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and plr-116207-98 granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case parent was required by sec_1_338-1 to file the election on date b however for various reasons the election was not filed subsequently parent filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations le sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent establishes it acted reasonably and in good_faith granting relief will not prejudice the interests of the government and the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied information affidavits and representations submitted by parent company officials tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that tax professionals were responsible for the election that parent relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which the purchasing_corporation is a member to file the election with respect to purchaser's acquisition of the stock of target on date a as described above the above extension of time is conditioned on the taxpayers’ parent's purchaser's target's and seller's united_states tax_liability being not lower in the plr-116207-98 aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent as the common parent of the consolidated_group of which the purchasing_corporation is a member should file the election in accordance with sec_1_338-1 that is a new election on form_8023 or form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form notwithstanding that parent reported the transaction as a sec_338 transaction and stated sec_301 relief was requested on its applicable return parent must amend its return to attach a copy of this letter and the election form also a copy of this letter should be attached to the election form see announcement 1998_2_irb_38 and sec_1_338-1 no opinion is expressed as to whether purchaser's acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment and if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of for purposes of granting relief under sec_301_9100-1 we relied on certain filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply in plr-116207-98 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the first person listed under the legend company official pursuant to a power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate bl ew richard todd counsel to the assistant chief_counsel corporate
